EXHIBIT 10.4
 
FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE


This First Amendment to Convertible Promissory Note (this “Amendment”) is
entered into effective August 13, 2013 (the “Effective Date”) by and between
Premier Biomedical, Inc., a Nevada corporation (the “Borrower”) and LG Capital
Funding, LLC, a New York corporation (the “Holder”).  Each of the Borrower and
the Holder shall be referred to as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Parties are parties to that certain Convertible Promissory Note
with an original issue date of August 13, 2013 in the original principal amount
of $26,500 (the “Note”);


WHEREAS, the Parties desire to amend the Note to modify the terms of the
Conversion Price as set forth herein.


NOW, THEREFORE, for good and adequate consideration, the receipt and sufficient
of which is hereby agreed and acknowledged, the Parties agree as follows:


AGREEMENT


1.             Section 1.2(a) is restated in its entirety as follows:


1.2         Conversion Price.


(a)           Calculation of Conversion Price. The Conversion Price shall equal
the greater of (i) the Variable Conversion Price (as defined herein) and (ii)
the Fixed Conversion Price (subject, in each case, to equitable adjustments for
stock splits, stock dividends or rights offerings by the Borrower relating to
the Borrower’s securities or the securities of any subsidiary of the Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events). The "Variable Conversion Price" shall mean 55% multiplied
by the Market Price (as defined herein) (representing a discount rate of 45%).
“Market Price” means the average of the two (2) lowest Trading Prices (as
defined below) for the Common Stock during the ten (10) Trading Day period
ending one Trading Day prior to the date the Conversion Notice is sent by the
Holder to the Borrower via facsimile (the “Conversion Date”). “Trading Price”
means, for any security as of any date, the closing bid price on the
Over-the-Counter Bulletin Board, or applicable trading market (the “OTCBB”) as
reported by a reliable reporting service (“Reporting Service”) mutually
acceptable to Borrower and Holder and hereafter designated by Holders of a
majority in interest of the Notes and the Borrower or, if the OTCBB is not the
principal trading market for such security, the closing bid price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets” by
the OTC Markets Group, Inc.  If the Trading Price cannot be calculated for such
security on such date in the manner provided above, the Trading Price shall be
the fair market value as mutually determined by the Borrower and the holders of
a majority in interest of the Notes being converted for which the calculation of
the Trading Price is required in order to determine the Conversion Price of such
Notes. “Trading Day” shall mean any day on which the Common Stock is traded for
any period on the OTCBB, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.  “Fixed
Conversion Price” shall mean $0.01.”


2.             Other than as set forth herein, the terms and conditions of the
Note shall remain in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date.



“Borrower”   “Holder”               Premier Biomedical, Inc.   LG Capital
Funding, LLC,   a Nevada corporation   a New York limited liability company    
           
/s/ William A. Hartman
   
/s/ Joseph Lerman
  By:
William A. Hartman
  By:
Joseph Lerman
  Its:
President
  Its:
Managing Member
 

 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------